Case 2:20-cv-00351-RGD-LRL Document 118 Filed 09/07/21 Page 1 of 7 PageID# 1914




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                NORFOLK DIVISION


 The Coleman Company, Inc.,

          Plaintiff/Counterclaim Defendant,

 v.                                                    Civil Action No: 2:20cv351-RGD

 Team Worldwide Corporation,

          Defendant/Counterclaim Plaintiff

 and

 Cheng-Chung Wang

        Counterclaim Plaintiff
 ____________________________________

         MEMORANDUM IN SUPPORT OF DEFENDANT TEAM WORLDWIDE
      CORPORATION AND COUNTERCLAIM PLAINTIFF CHENG-CHUNG WANG’S
                    MOTION FOR PROTECTIVE ORDER

        Defendant Team Worldwide Corporation and Counterclaim Plaintiff Cheng-Chung Wang

 (collectively “TWW”) hereby submit the following Memorandum in Support of TWW’s Motion

 for a Protective Order pursuant to Federal Rule of Civil Procedure 26 and this Court’s Scheduling

 order of December 18, 2020, and requests that the Court quash Plaintiff The Coleman Company,

 Inc.’s (“Coleman”) discovery requests issued fifty-seven days after the close of fact discovery in

 this matter. The parties met and conferred on September 7, 2021, but were unable to reach a

 resolution.

 I.     INTRODUCTION

        On June 29, 2020, Coleman filed its Complaint against TWW alleging patent infringement.

 Discovery opened on November 23, 2020. (ECF No. 20). Pursuant to the Rule 16(b) Scheduling

 Order entered by this Court on December 18, 2020, the parties were to complete fact discovery on
Case 2:20-cv-00351-RGD-LRL Document 118 Filed 09/07/21 Page 2 of 7 PageID# 1915




 or before May 28, 2021. (ECF No. 26). According to the Court’s order, “completed” means that

 “interrogatories, requests for production, and requests for admission must be served at least thirty

 (30) days prior to the established completion date so that responses thereto will be due on or before

 the completion date” of May 28, 2021. (ECF No. 26). The Court further ordered that “[a]ll

 subpoenas for discovery shall be returnable on or before the completion date.” Id. Despite this

 deadline, on July 20, 2021 - nearly two months after the close of written discovery - Coleman

 issued a notice, pursuant to Federal Rule of Civil Procedure 45, that it would serve a subpoena

 duces tecum on TWW’s expert, Dr. Glenn Stevick with respect to a single topic: “documents

 sufficient to show the revenues received on matters in which Glen Stevick, Ph.D., P.E. has been

 retained as an expert witness by [TWW or counsel for TWW] on an annual basis or by matter,

 since 2015.” 1 Exhibit A. Three days later, on July 23, 2021, Coleman served an additional

 interrogatory and request for production on TWW regarding the same subject matter. Exhibits B

 and C. 2

 II.    ARGUMENT

        Federal Rule of Civil Procedure 26 provides that “[a] party or any person from whom

 discovery is sought may move for a protective order in the court where the action is pending….”


 1
   TWW provides this information on the subpoena to Dr. Stevick to ensure the Court is fully
 informed about Coleman’s actions on this issue. Under Rule 45(d), Dr. Stevick must seek any
 relief from the subpoena in the first instance from “the court for the district where compliance is
 required” which TWW understands to be the U.S. District Court for the Northern District of
 California. Notably, Coleman failed to serve Dr. Stevick with the subpoena until August 22, 2021,
 after both return dates listed in the subpoena (August 12, 2021, on the subpoena and August 20,
 2021, on Attachment A to the subpoena) had already passed and almost three months after the
 close of fact discovery.
 2
   As with Coleman’s subpoena Coleman’s discovery requests as written are not clear as to what
 Coleman is seeking. For example, Exhibit B states: “Identify all financial information regarding
 the revenues paid on matters in which Glen Stevick, Ph.D., P.E. has been retained as an expert
 witness by Team Worldwide Corporation (“TWW”) on an annual basis or by matter, since 2015.”
 TWW is unable to determine what “revenues” Coleman is referring to and whom the revenues
 were paid from and paid to.
                                                  2
Case 2:20-cv-00351-RGD-LRL Document 118 Filed 09/07/21 Page 3 of 7 PageID# 1916




 Fed. R. Civ. P. 26. For good cause, the court may issue an order protecting a party or person “from

 annoyance, embarrassment, oppression, or undue burden or expense,” including by “forbidding

 the disclosure or discovery.” Id. While Coleman attempts to characterize the interrogatory and

 request for production as “expert” discovery, they fall squarely within the confines of fact

 discovery and were served two months late on TWW.

        A.      The protective order should be granted given Coleman’s extensive delay in
                pursuing discovery.

        In United States v. Juxtopia, LLC, the court granted the plaintiff’s motion for a protective

 order with respect to discovery served by defendants a mere two days late. United States v.

 Juxtopia, LLC, No. 1:17-cv-1071 (AJT/JFA), 2018 WL 3028610, at *2 (E.D. Va. Mar. 5, 2018).

 The court explained that, even though defendants argued the plaintiff failed to show good cause

 and there was no need to protect the plaintiff from annoyance, embarrassment, oppression, or

 undue burden or expense, “defendants fail[ed] to recognize that in order for the court to modify

 the dates set in the initial order, the joint discovery plan, and the Rule 16 scheduling order, there

 has to be good cause for doing so.” Id. The court held that plaintiff had shown good cause for a

 protective order and that defendants had failed to demonstrate good cause for modifying the

 scheduling order, stating that “[t]he argument that they are only seeking an enlargement of a few

 days and that the opposing side will not be substantially harmed is not a showing of good cause.”

 Id.

        Coleman will be unable to explain why it delayed more than two months in issuing the

 additional discovery requests. While expert disclosures were not required to be made until May

 27, 2021, nothing precluded Coleman from issuing an interrogatory or request for production that

 did not specifically name TWW’s expert such that the response to the request would be due within

 the fact discovery period as required by the Court’s Order. (ECF No. 26). Coleman could have


                                                  3
Case 2:20-cv-00351-RGD-LRL Document 118 Filed 09/07/21 Page 4 of 7 PageID# 1917




 defined “expert” as any expert identified by TWW in the course of the litigation, but it failed to do

 so. In addition, on February 18, 2021, TWW disclosed Dr. Stevick as a claim construction expert,

 so Coleman was well aware that Dr. Stevick was serving as an expert in this litigation. (See ECF

 No. 48).

          To the extent Coleman argues that its discovery requests are timely because Coleman has

 characterized the interrogatory and request for production as expert discovery to which the later

 August 23, 2021, expert discovery deadline set forth in the scheduling order allegedly applies, that

 is incorrect. Simply because the interrogatory and request for production seek information related

 to an expert does not permit Coleman to serve written discovery two months after the written

 discovery deadline. Furthermore, information regarding prior litigation is beyond the requirements

 of what the expert must disclose pursuant to Federal Rule of Civil Procedure 26(a)(2). Such

 information does not fall within the disclosures and discovery required by paragraph 2 of this

 Court’s Rule 16(b) Scheduling Order. Information not required to be disclosed in expert discovery

 pursuant to FRCP 26(a)(2) must be sought by counsel through fact discovery. See, e.g., Izzo v.

 Wal-Mart Stores, Inc., No. 215CV01142JADNJK, 2016 WL 593532, at *2 (D. Nev. Feb. 11, 2016)

 (“Rule 26(a)(2)(B) governs only disclosure in expert reports and does not preclude parties from

 obtaining further information through ordinary discovery tools.”).

          Coleman cannot explain its failure to seek the discovery at issue prior to the close of fact

 discovery in May 2021. As such, TWW respectfully requests that this Court issue a protective

 order.

          B.     The discovery sought is irrelevant to any party’s claim or defense and not
                 proportionate to the needs of the case.

          Federal Rule of Civil Procedure 26(b)(1) provides that “[p]arties may obtain discovery

 regarding any nonprivileged matter that is relevant to any party's claim or defense and proportional


                                                   4
Case 2:20-cv-00351-RGD-LRL Document 118 Filed 09/07/21 Page 5 of 7 PageID# 1918




 to the needs of the case….” Here, Coleman seeks revenue information on matters unrelated to the

 current litigation. Such matters are not relevant to “any party’s claim or defense” and Coleman has

 made no showing of why such information would be relevant.

        Whether Dr. Stevick has received compensation for matters outside of this case is not

 relevant to any party’s claim or defense. This information has no bearing on Dr. Stevick’s opinions

 in this matter and the basis for those opinions. Dr. Stevick complied with Rule 26(a)(2)(B) in his

 expert reports which requires a written report to provide, inter alia, “a statement of the

 compensation to be paid for the study and testimony in the case” and a “list of all other cases in

 which, during the previous 4 years, the witness testified as an expert at trial or by deposition,” Any

 information relevant to Dr. Stevick’s qualifications, opinions, and the basis for those opinions

 could have been discovered by Coleman. The specific revenues paid to Dr. Stevick for all other

 matters since 2015, if that is what Coleman is actually seeking, is irrelevant to any claim or defense

 and disproportionate to the needs of this matter.

 III.   CONCLUSION

        TWW respectfully requests that its Motion for a Protective Order be granted because (1)

 Coleman’s First Set of Requests for Production of Documents Relating to Expert Discovery to

 TWW (No. 1) and First Set of Interrogatories Relating to Expert Discovery to TWW (No. 1) are

 so late, (2) Coleman cannot explain why such requests were served two months after close of fact

 discovery, and (3) the discovery sought is irrelevant.

 Dated: September 7, 2021

                                                         Respectfully submitted,

                                                         By: _/s/ Alexandra M. Gabriel_________
                                                         Alexandra M. Gabriel (VSB No. 89185)
                                                         William R. Poynter (VSB No. 48672)
                                                         David Sullivan (VSB No. 45027)
                                                         KALEO LEGAL
                                                     5
Case 2:20-cv-00351-RGD-LRL Document 118 Filed 09/07/21 Page 6 of 7 PageID# 1919




                                           4456 Corporation Lane, Suite 135
                                           Virginia Beach, VA 23462
                                           Phone: 757.238.6383
                                           Fax: 757.304.6175
                                           agabriel@kaleolegal.com
                                           wpoynter@kaleolegal.com
                                           dsullivan@kaleolegal.com

                                           Korula Cherian (pro hac vice)
                                           Robert Harkins (pro hac vice)
                                           RuyakCherian LLP
                                           1936 University Ave., Ste. 350
                                           Berkeley, CA 94702
                                           Telephone: (510) 944-0190
                                           sunnyc@ruyakcherian.com
                                           bobh@ruyakcherian.com

                                           Thomas M. Dunham (pro hac vice)
                                           J. Michael Woods (pro hac vice)
                                           RuyakCherian LLP
                                           1901 L St. NW, Suite 700
                                           Washington, DC 20036
                                           Telephone: (202) 838-1560
                                           tomd@ruyakcherian.com
                                           michaelw@ruyakcherian.com


                                           Attorneys for Team Worldwide Corporation
                                           and Cheng-Chung Wang




                                       6
Case 2:20-cv-00351-RGD-LRL Document 118 Filed 09/07/21 Page 7 of 7 PageID# 1920




                                CERTIFICATE OF SERVICE
        I hereby certify that I electronically filed the foregoing on September 7, 2021, with the

 Clerk of Court using the CM/ECF system, which will send a notification of such filing to all

 registered users.

                                             By: _/s/ Alexandra M. Gabriel_________
                                             Alexandra M. Gabriel (VSB No. 89185)
                                             KALEO LEGAL
                                             4456 Corporation Lane, Suite 135
                                             Virginia Beach, VA 23462
                                             Phone: 757.238.6383
                                             Fax: 757.304.6175
                                             agabriel@kaleolegal.com




                                                7
